DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Gill (Publication Number 20170206276), teaches detecting users tastes based on online activity and organizing these users into groups of users with similar tastes by applying graph manipulation algorithms and applying a clustering method on these graphs. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “identifying, by the one or more processors, a second electronic activity linked to at least one of the first node profile, the first contact record object, the second node profile or the second contact record object, the second electronic activity transmitted subsequent to the first electronic activity; and storing, by the one or more processors, in the one or more data structures, a second association between the first electronic activity, the tag and a second confidence score of the tag determined based on the data of the second 
Dependent claims 2-10 and 12-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jay A Morrison/
Primary Examiner, Art Unit 2198